Rombauer, J.,
delivered the opinion of the court.
The defendant was tried upon an information filed by the prosecuting attorney of Carter county, for selling liquor without a license. He was found guilty, and his *680punishment assessed at a fine of forty dollars. Neither the evidence, nor the instructions of the court, are preserved in the record, and we are confined, in our examination of alleged errors, to such as may appear on the record proper, and which are raised by a motion, stating as grounds for arresting the judgment:
1. That the facts stated in the information do not constitute a public offence.
2. That the verdict is insufficient to sustain the judgment.
The information follows the statute and is sufficient. The verdict is a general verdict of guilty, and, although informal, sufficiently definite. The State v. Cook, 58 Mo. 547; The State v. Steptoe, 65 Mo. 643; The State v. McDonald, 85 Mo. 543.
The judgment is affirmed.
All the judges concur.